UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


DANILO CONCEPCION

                                     Plaintiff,

              v.                                                        9:18-CV-1151
                                                                        (GTS/ML)

NURSE DANA,

                                     Defendant.


APPEARANCES:

DANILO CONCEPCION
Plaintiff, pro se
31974
(last known address)
Oneida County Correctional Facility
6075 Judd Road
Oriskany, NY 13424

GLENN T. SUDDABY
Chief United States District Judge

                                                  ORDER

I.     INTRODUCTION

       In September 2018, pro se plaintiff Danilo Concepcion ("Plaintiff") commenced this

civil rights action asserting deliberate medical indifference claims arising out of his

confinement Oneida County Correctional Facility ("Oneida County C.F."). Dkt. No. 1

("Compl."). By Decision and Order filed October 25, 2018 (the "October Order"), the Court

granted Plaintiff's IFP application and reviewed the sufficiency of the Complaint in

accordance with 28 U.S.C. § 1915(e) and 28 U.S.C. § 1915A. Dkt. No. 8. On the basis of

that review, the Court dismissed the Complaint for failure to state a claim upon which relief
could be granted. See id. In light of his pro se status, Plaintiff was afforded an opportunity to

submit an Amended Complaint. See id. at 12. On December 10, 2018, Plaintiff filed an

Amended Complaint. Dkt. No. 13. In a Decision and Order filed February 12, 2019 (the

"February Order"), the Court reviewed the sufficiency of the Amended Complaint and

directed defendant Nurse Dana ("Dana") to respond to the claims. Dkt. No. 14.

       On February 12, 2019, the Clerk issued a summons to Dana. Dkt. No. 15. On April

23, 2019, the Clerk reissued the summons to Dana, after the first summons was returned

"unexecuted." Dkt. Nos. 17 and 18.

       On July 1, 2019, the Court issued an Order (the "July Order") reassigning the case to

Magistrate Judge Lovric. Dkt. No. 20. A copy of the July Order was mailed to Plaintiff at

Oneida County C.F. See id. On July 15, 2019, the July Order was returned and marked

"Return to Sender, Refused, Unable to Forward". Dkt. No. 21. Because Plaintiff had not

provided a Notice of Change of Address, a second copy of the July Order was mailed again

to Plaintiff at Oneida County C.F.

       On July 17, 2019, service of process was effected upon Dana and the summons was

personally accepted by "Nancy Menter - Health Services" on Dana's behalf. Dkt. No. 22.

       On August 5, 2019, July Order was returned and marked "Return to Sender - Not at

Address." Dkt. No. 23. A review of the Oneida County Correctional Facility's Inmate list did

not reveal Plaintiff's name.1

       On September 19, 2019, the Court issued a Text Order (the "September Order")

directing the Oneida County Attorney to provide a status report regarding their representation



       1
              See http://oneidacountysheriff.us/inmate/inmatelist.aspx (visited Aug. 16, 2019).

                                                     2
of Dana. Dkt. No. 24. A copy of the September Order was mailed to Plaintiff at Oneida

County C.F. Id. On September 19, 2019, the September Order was returned and marked

"Return to Sender, Refused, Unable to Forward". Dkt. No. 25.

        On September 23, 2019, the Law Offices of Steinberg, Symer & Platt, LLP entered a

Notice of Appearance on behalf of CBH Medical PC and SM Dental PC. Dkt. No. 26.

Counsel also filed a letter motion seeking leave to file a Rule 12(b)(4) motion or, in the

alternative, for an extension of time to file an answer to the Amended Complaint. Dkt. No.

27.

II.     SUBMISSION ON BEHALF OF CBH MEDICAL AND SM DENTAL

        Counsel for CBH Medical, PC and SM Dental, PC seeks leave to file a dispositive

motion asserting that, "[t]he basis for the requested relief is there is no individual named

Dana (first or last name) employed as a Nurse or healthcare provider at Oneida County

Correctional Facility at the time of the alleged occurrence or to the present." Dkt. No. 27.

Counsel further claims that the summons was not personally delivered to "Nurse Dana" and

that the Health Services Administrator advised the U.S. Marshal that no one by the name of

Nurse Dana was employed at the facility.2 Id.

        CBH Medical, PC and SM Dental, PC are not identified in the caption of the

Complaint, the Amended Complaint, or otherwise referred to as defendants in this action.

Rule 24(a) of the Federal Rules of Civil Procedure provides, on timely motion, the court must

permit a non-party to intervene who: (1) is given an unconditional right to intervene by a

federal statute; or (2) claims an interest relating to the property or transaction that is the


        2
               Counsel did not provide an affidavit from the Health Services Administrator or any other
evidence substantiating this claim.

                                                       3
subject of the action, and is so situated that disposing of the action may as a practical matter

impair or impede the movant's ability to protect its interest, unless existing parties adequately

represent that interest. The Court does not construe counsel's letter as a m otion to

intervene. Furthermore, the addition of CBH Medical, PC and SM Dental, PC as

"Defendants" on the Docket Report, without an Order from this Court, is improper. The Clerk

of the Court is directed to terminate these entities as defendants herein and to strike

counsel's Notice of Appearance.

       Consequently, counsel's request for leave to file a dispositive motion is denied.

III.   STATUS OF SERVICE UPON DANA

       On October 3, 2019, the Oneida County Attorney's Office responded to the Court's

September 2019 Order. Dkt. No. 28. Counsel advised that their office would not provide

representation for Dana and noted that "there has never been a Nurse Dana" at Oneida

County C.F. Id.

       Under Valentin, a pro se litigant is entitled to assistance from the district court in

identifying a defendant for service of process. See Valentin v. Dinkins, 121 F.3d 72, 75–76

(2d Cir. 1997). Although the Amended Complaint provides the name of the defendant and

an acknowledgment of service was filed, there appears to be some uncertainty as to the

existence and identity of the named defendant. To complicate matters, Plaintiff is no longer

incarcerated at Oneida County C.F. Accordingly, the Court instructs the Oneida County

Attorney's Office to conduct the necessary inquiry and provide the full name of the nurse who




                                                 4
provided medical treatment to Plaintiff on August 30, 2018. 3

IV.     PLAINTIFF'S FAILURE TO COMPLY WITH LOCAL RULE 10.1(c)(2)

        Finally, the Court must address Plaintiff's failure to notify the Court of his current

address. The Local Rules of the Court require that "[a]ll ... pro se litigants must immediately

notify the Court of any change of address." N.D.N.Y. L.R. 10.1(c)(2) (emphasis omitted).

The Court expressly informed Plaintiff of this requirement in the February 2019 Order. Dkt.

No. 14 at 9 ("Plaintiff is also required to promptly notify the Clerk's Office and all parties or

their counsel, in writing, of any changes in his address; their failure to do so will result in the

dismissal of his action." (emphasis in original).

        For the orderly disposition of cases, it is essential that litigants honor their continuing

obligation to keep the court informed of address changes. To that end, the Clerk of the Court

is directed to serve a copy of this Order, a change of address form, and a copy of the docket

sheet on Plaintiff at the address listed above, by regular mail. Plaintiff must file a change of

address within thirty (30) days and he must continue to submit any address changes to the

Court as long as his action is pending.

        If Plaintiff fails to comply with this Court's Order within the time period prescribed

herein, the action will be dismissed in its entirety, pursuant to Rule 41(b) of the Federal

Rules of Civil Procedure, based upon Plaintiff's failure to prosecute and to comply with this

Court's orders and local rules of practice without further order of this Court.

V.      CONCLUSION



        3
                Because the failure to serve the defendant within the 120 days contemplated by Federal Rule of
Civil Procedure 4(m) is not the result of Plaintiff's lack of effort, the Court finds that good cause has been shown
to extend the date of service. Fed.R.Civ.P. 4(m).

                                                         5
       WHEREFORE, it is hereby

       ORDERED that the Clerk of the Court is directed to terminate CBH Medical, PC and

SM Dental, PC as defendants; and it is further

       ORDERED that the Clerk of the Court shall strike the Notice of Appearance entered

on September 23, 2019 (Dkt. No. 26) from the Docket Report; and it is further

       ORDERED that counsel's motion for leave to file a dispositive motion or for an

extension of time to file an answer (Dkt. No. 27) is DENIED; and it is further

       ORDERED that the Oneida County Attorney's Office is hereby requested to produce

the information as specified above, to the extent that it can, regarding "Dana" within thirty

(30) days of the filing date of this Decision and Order. The information should be sent to the

Clerk of the Court for the Northern District of New York along with a copy of this Decision and

Order, as well as to Plaintiff at his address of record. Once this information is provided, the

Clerk shall return this file to the Court for further review; and it is further

       ORDERED that Plaintiff must file a notice of change of address within thirty (30) days

and he must continue to submit any address changes to the court as long as his action is

pending; and it is further

       ORDERED that if Plaintiff fails to comply with this Court's Order, the action will be

DISMISSED in its entirety, pursuant to Rule 41(b) of the Federal Rules of Civil Procedure,

based upon Plaintiff's failure to prosecute and to comply with this Court's orders and local

rules of practice; and it is further

       ORDERED that the Clerk of the Court shall serve a copy of this Decision and Order, a

change of address form, and a copy of the docket sheet on Plaintiff in accordance with the


                                                   6
Local Rules.



Dated: October 9, 2019
       Syracuse, NY




                         7
